Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5 objected to because of the following informalities:  need to be consistent with the term “subsurface” – “sub-surfaces”.  Appropriate correction is required.
Drawings
Figure 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-15,17, 18 and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 3, it is unclear to what alternate angles the surfaces are disposed relative to themselves. What alternate angles of what adjacent surface? 
	With respect to claim 4, what is “radial curve? 
	With respect to claim 6, the examiner is unclear to what “retaining mechanism” mechanism the claim referred to? There is no much disclosure in that regard and the examiner is unclear what is applicant sought to claim.
	With respect to claim 7, aside from the fact that it is not clear what is “the retaining mechanism” what, where is the “third surface”? Is the “third surface” is part of “the plurality of the subsurface”? According to applicant’s original disclosure it seems as the “third surface” is part of the “the plurality of subsurface” of the second surface.
	Also what is “more perpendicular than parallel”?  
	With respect to claim 8, aside from the discussion above with respect to claim 6 and 7, to what “securing member” the claim referred to?
	Claim 9 recites the limitation "the retention member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 10, to what “porous material” the claim referred to? The only mentioned about a porous material is in regard to the “fence” (106) which seems as not part of the second surface.
	With respect to claim 11, the examiner is unclear to what “coupling mechanism” the claim referred to. Also, is the “coupling mechanism” are the same as the “retaining mechanism”?  The original description is not so clear in the regard and the examiner is unclear what is applicant sought to claim.
	With respect to claim 13, it is unclear what is “a snapping mechanism.”
	With respect to claim 15, to what “ball mower device” applicant referred to? Applicant discussed such well known “ball mower device” in conjunction to the prior art devices (e.g. device 404 in Fig. 4) and not with his claimed invention.
	With respect to claim 17, what is “removable graphic”? 
	Claim 18 recites the limitation "the graphic holder" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites as dependent from claim 13 and there is no such holder in claim 13 (or other related claims). 
	With respect to claim 20, the examiner is unclear what is “to match an angled contour of the edge of the sporting court”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavanagh US 5,141,226 (“Cavanagh”).
	As per claim 1, Cavanagh discloses an apparatus for enhancing an edge of a sporting court (a device position around a tennis court to recover, collect, tennis balls)(Figs. 1-5; 2:6-3:49 and 4:2-6:2) comprising:
	a first surface configured to engage with a surface of the sporting court (base plate 17)(to be position upon tennis court)(Fig. 3 in conjunction to Figs. 1 and 2; note also 4:48-68 and 5:38-59) ; and
	a second surface coupled to the first surface and configured to receive a ball and retain the ball in engagement with the second surface (construed as upper, second, surface above base 17, to include a wall 18, a vertical portion 18’, and elements/surfaces 33, 19 and 20 as well as the upper surface of base 17, configure to receive a tennis ball)(Figs. 2 and 3; again note 4:48-68 and 5:38-59; note also 5:60+ regarding the operation of the device to retain, receive shots tennis balls). 
	As per claim 2, with respect to wherein the second surface is a compound surface comprising a plurality of subsurface, construed as a wall 18, a vertical portion 18’, and elements/surfaces 33, 19 and 20 as well as the upper surface of base 17 (Fig. 3; note the examiner’s markings hereinafter in that regard).

    PNG
    media_image1.png
    581
    718
    media_image1.png
    Greyscale

	As per claim 3, with respect to wherein the plurality of sub-surfaces are each disposed at alternate angles relative to adjacent sub-surfaces, again note the examiner’s markings above (i.e. a wall 18, a vertical portion 18’, and elements/surfaces 33, 19 and 20 as well as the upper surface of base 17) as to such alternate angles.
	As per claim 4, with respect to wherein at least one of the plurality of sub-surfaces is a radial curve, note at least elements/surfaces 33, 19 and 20 in Fig. 3. 
	As per claim 5, with respect to wherein the plurality of sub-surfaces form at least one peak and at least one trough, note wall 18 (i.e. peak) and 33, 19 and 21, as well as the upper surface of base 17 (through) Fig. 3 as well as the examiner’s markings above.
	As per claim 6, with respect to further comprising an retaining mechanism configured to retain at least one of the first surface or the second surface adjacent a court edge barrier, note Fig. 2 in conjunction to 4:48-68 as the clip 19 engages screen fabric 20 of screen 15 adjacent to a court edge.
	As per claim 7, with respect to wherein the retaining mechanism further comprises a third surface disposed more perpendicular than parallel to the first surface, construed as any surface/edge/piece of clip 19 and fabric 20 at such position relative to base plate 17.
	As per claim 8, with respect to wherein the retaining mechanism further comprises a recess formed in the third surface and a protrusion disposed relative the recess to allow the third surface to be secured with a securing member to the court edge barrier, again note Fig. 2 in conjunction to 4:48-68 as the clip 19 engages screen fabric 20 of screen 15 adjacent to a court edge, to secure the trough, ball retaining device to a court barrier (i.e. screen 15).
	As per claim 9, Cavanagh discloses wherein the retention member comprises a fastener (as the clip 19 fasten to screen fabric 20 of screen 15 adjacent to a court edge. (Fig. 2 in conjunction to 4:48-68).
	As per claim 11, with respect to further comprising a coupling mechanism for coupling a plurality of segments together along an extended court edge barrier, note Fig. 1 in conjunction to Figs. 2 and 3 as well as 5:51-59 as the troughs (of Fig. 3) to retain the ball, is made by sections connected to each other.
	As per claim 15, with respect to wherein the second surface is configured to receive a ball collector member of a ball mower device, note Figs. 1 and 5 and 5:7-37 as the use of helical drive mechanism 31-31’ ad well as, conduit 40 and air blower 44, to drive the retain balls therefrom.
	As per claim 19, Cavanagh discloses a system for enhancing an edge of a sporting court (a device position around a tennis court to recover, collect, tennis balls)(Figs. 1-5; 2:6-3:49 and 4:2-6:2), comprising:
	 a plurality of court edge enhancement members coupled together along the edge of the sporting court (note Fig. 1 in conjunction to Figs. 2 and 3 as well as 5:51-59 as the troughs (of Fig. 3) to retain the ball, is made by sections connected to each other), each of the court edge enhancement members comprising: 
	a first surface configured to engage with a surface of the sporting court(base plate 17)(to be position upon tennis court)(Fig. 3 in conjunction to Figs. 1 and 2; note also 4:48-68 and 5:38-59); and
	 a second surface coupled to the first surface and configured to receive a ball and retain the ball in engagement with the second surface (construed as upper, second, surface above base 17, to include a wall 18, a vertical portion 18’, and elements/surfaces 33, 19 and 20 as well as the upper surface of base 17, configure to receive a tennis ball)(Figs. 2 and 3; again note 4:48-68 and 5:38-59; note also 5:60+ regarding the operation of the device to retain, receive shots tennis balls).
	As per claim 20, with respect to wherein at least a portion of the court edge enhancement members are configured to match an angled contour of the edge of the sporting court, note Figs. 1 and 2 as well as 4:2-33 in conjunction to 4:48-68 and 5:38+ as the position of the ball retaining trough (e.g. Fig. 3) placed along the edges of a tennis court.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh as applied to claim 1 above, and further in view of Cavanagh US 4,575,081 (“Cavanagh I”).
	As per claims 2-9, as discussed above the examiner, in the broadest and most reasonable manner, construed any portion, piece, part, of a wall 18, a vertical portion 18’, and elements/surfaces 33, 19 and 20 as well as the upper surface of base 17, as the claimed plurality of surfaces (i.e. subsurface).  The term “surface” is broad enough that, as mentioned above, construed as any, portion, piece, part, segment, and etc. of the above elements.
	However, if there is a doubt regarding such interpretation and in the hope of expedite prosecution, it is noted that the use of a plurality of subsurface with a second surface is well known in the art as taught by Cavanagh I (subsurface through 26, hinge 50, and apron 30)(Figs. 2, 3 and 6; 2:57-3:9 and 3:39-4:12).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cavanagh’s second surface as a plurality of subsurface as taught by Cavanagh I for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a ball retaining means including a plurality of surfaces to insure that a shot ball is retain therewithin.
	With respect to claims 2-9, the examiner maintains his position as set forth above and thus there is no need to paste and copy the same to form an unnecessary lengthy office action.    
	As per claim 10, although Cavanagh is not specific regarding wherein the second surface comprises a porous material configured to avoid accumulation of fluids on the second surface, such modification to Cavanagh would have been an obvious use of material suitable for their intended use as strong enough material to firmly retain the ball thereon yet material suitable to sustain the element (e.g. rain, fluid, and etc.) as the device to be use outdoor.
	In that regard, as it has been held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh as applied to claim 11 above, and further in view of Corvese US 6,834,776 (“Corvese”).
	As per claim 12, Cavanagh is not specific regarding wherein the coupling mechanism further comprises a set of mating protrusions and recesses.
	However, in the same field of ball retaining devices, Corvese discloses wherein a coupling mechanism further comprises a set of mating protrusions and recesses (sections, pieces 22 of retainer device includes protrusion and complementary recesses 68 to connect adjacent pieces thereto)(Fig. 6 and 4:56-5:4 and 5:66-6:5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cavanagh’s wherein the coupling mechanism further comprises a set of mating protrusions and recesses as taught by Corvese for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way connect each segment, pieces to each other in a safe and secure manner as the device in use yet allow an easy disassembly for storage and transportation.  
	As per claim 13, Corvese discloses wherein the protrusions are configured to snap into the recesses with a snapping mechanism (the pins 68 of one piece snap into the recess of an adjacent piece)(Fig. 6; 4:56-5:4 and 5:56-6:5).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh as applied to claim 11 above, and further in view of Sawyer US 3,203,696 (“Sawyer”).
	As per claim 14, Cavanagh is not specific regarding further comprising a plurality of mated corner segments for coupling a plurality of segments at an angle.
	However, such corner segments are well known in the art as taught by Sawyer (conveyer 8 includes corner segments)(Figs. 1, 3, 5 and 6; 2:5-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cavanagh’s comprising a plurality of mated corner segments for coupling a plurality of segments at an angle as taught by Sawyer for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results provide a ball retaining device that is suitable to retain, collect shot ball along the entire peripheral area of the court, to include the corners thereof.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh  as applied to claim 1 above, and further in view of Poillucci US 2009/0023523 (“Poillucci”).
	As per claim 16, Cavanagh is not specific regarding wherein the second surface further comprises a printable material configured to receive a printed graphic.
	However, the use of printed graphic is well known in the art as taught by Poillucci in Fig. 2 and par. [0026] as marking area 30.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cavanagh’s device with markings means as taught by Poillucci for the reason that a skilled artisan would have been motivated by Poillucci’s suggestions to use graphic means within a ball retainer, collector, to display any desire information.
	With respect to the location of the printable material with regard to second surface, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	A skilled artisan would have determined that the location of the printed matter be merely a matter of obvious, design choice, without any more.
	     As per claim 17, with respect to wherein the second surface further comprises a graphic holder configured to receive a removable graphic, as discussed above with respect to claim 16 it would have been obvious to include such graphic means within Cavanagh for similar reasons.
	With regard to the removable manner of the graphic means, it is also noted that it has been held that Where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have determined that the use of “removable graphic means” would have been nothing more than an obvious design/user’s choice that would have not changed the nature of the graphic means as display means nor such modification would have changed the nature of the device as device configure to retain, collect, shot balls.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh and Corvese as applied to claim13 above, and further in view of Poillucci.
	As per claim 18, the use of printed graphic is well known in the art as taught by Poillucci in Fig. 2 and par. [0026] as marking area 30.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cavanagh- Corvese’s device with markings means as taught by Poillucci for the reason that a skilled artisan would have been motivated by Poillucci’s suggestions to use graphic means within a ball retainer, collector, to display any desire information.
	With respect to further comprising one or more fasteners for fastening the graphic holder to the second surface, it would have been obvious to utilize any known fasteners to the graphic means to firmly and securely connected to the device yet allow an easy removal therefrom for maintenance and/or replacement purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, note the list of reference upon 892 form.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                     1/25/2022     

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711